DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,542,782 A (herein “Berner”) in view of US 4,084,633 A (herein “Strindehag”) and/or US 3,800,515 A (herein “Asker”) and/or US 2014/0352345 A1 (herein “Hakbijl”).
Regarding claim 9, Berner discloses a heat exchanger (Figs. 1-3), comprising: a housing (1), the housing defining: a first airflow chamber (10, 11) through which a first airflow is directed; and a second airflow chamber (12, 13) through which a second airflow is directed; and a heat recovery wheel (2) disposed in the housing and rotatable about a wheel axis (at 3), the heat recovery wheel including: a wheel rim (2a) defining an outer perimeter of the heat recovery wheel; and a plurality of wheel passages (seen in Figs. 1 and 3) located between the wheel rim and the wheel axis, the plurality of wheel passages arranged in a plurality of radial layers relative to a wheel central axis, each layer defined by: a first shaped material having a first cross-sectional shape (a first layer of adjacent sheets, a first sheet being flat and a second sheet being a corrugated sheet on top of the flat sheet); and a second shaped material assembled to the first shaped material (a second layer of the adjacent sheets), the second shaped material having a second cross-sectional shape; and wherein the plurality of wheel passages are configured for flow of a first airflow and a second airflow therethrough for thermal energy exchange between the first airflow and the second airflow (seen in Fig. 1).
Berner does not disclose that the first shaped material is secured directly to the second shaped material.
Strindehag discloses a heat recovery wheel (Figs. 1a and 1b) having a plurality of passages located between adjacent layers of corrugated/shaped foils/materials (seen in Fig. 3). Strindehag also discloses another mode of assembly of the heat recovery wheel where the adjacent layers have adjacent shaped foils separated by plane foils (seen in Fig. 2), similar to the structure of Berner. Therefore, Strindehag demonstrates that the two different assemblies are known in the art as functionally equivalent heat recovery wheels. 
Asker discloses a heat recovery element (Fig. 3) having a plurality of passages located between adjacent layers of shaped materials. Asker also discloses another assembly of the heat recovery element where the adjacent layers have adjacent shaped materials separated by plane sheets (Fig. 1), and states that the assembly of Fig. 3 is “a simple modification” of the assembly of Fig. 1 (col. 4). Therefore, Asker demonstrates that the two different assemblies are known in the art as functionally equivalent heat recovery elements.
It would have been obvious to one of ordinary skill in the art to modify the heat recovery element of Berner to have the first shaped material secured directly to the second shaped material, in an attempt to optimize one or more properties of the heat recovery wheel (e.g., size, weight, cost, strength, heat transfer performance) based on the requirements of particular applications, because it would only require a mere substitution of art recognized equivalents.
Regarding claims 9 and 14, Berner does not disclose that the first shape is directly secured to the second shape, nor that the first shape has an angular alignment relative to the wheel axis that is different than the second shape.
Hakbijl discloses a heat recovery heat exchanger (Fig. 2) utilizing a plurality of stacked chevron layers, wherein adjacent shaped layers are directly connected to one another, and wherein the first (22) and second (24) layer shapes have different angular alignments relative to a direction of airflow (seen in Fig. 1).
Hakbijl discusses ([0009]) that traditional heat recovery wheel heat exchangers use a combination of corrugated and flat sheet material which has the disadvantage of overall bulk from the volume of material required, the need for an effective flow through area that will not lead to significant pressure drop, and associated high power consumption by the fan.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the layers of Berner with the layer teachings of Hakbijl which do not require the flat sheets in order to reduce the amount of material needed and improve airflow through the heat exchanger.
Regarding claim 10, Berner, Strindehag, Asker, and Hakbijl disclose that the first shape is the same as the second shape (Berner: seen in Fig. 3) (Strindehag: Fig. 3) (Asker: Fig. 3) (Hakbijl: Fig. 2).
Regarding claim 12, Berner and Strindehag disclose that the first shape is a first chevron pattern.
Regarding claim 15, Berner and Strindehag disclose that the first shape is circumferentially angularly offset from the second shape (Berner: seen in Fig. 3) (Strindehag: seen in Fig. 3).
Response to Arguments
Applicant’s arguments have been considered, however, they are made with respect to new limitations added by amendment which were not previously considered/rejected. In response, Applicant is directed to the rejection above which addresses these new limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763